Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application filed on June 24, 2020. Claims 1-20 are currently pending in the application.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 08/11/2020 has been considered and is in compliance with the provisions of 37 CFR 1.97.

                                                  Drawings
The drawings filed on 06/24/2020 are acknowledged and are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 5-9, 12, 14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Dickinson et al. (U.S. Publication No. 2013/0191741; hereinafter “Dickinson”).

As per claim 1, Dickinson discloses a method in an electronic device (e.g. fig. 1: an electronic device 100), the method comprising: 
detecting, with one or more sensors of the electronic device, a first actuation event input requesting performance of a status indicator (e.g. para. [0033]: “When a user interacts with the input system, be it a touch-sensitive surface, an infrared sensor configured to detect gesture input, or a photographic sensor configured to detect gesture input, the control circuit can be configured to selectively actuate one or more of the segmented lights such that the light ring glows or illuminates, thereby providing visible feedback”);
operating, by one or more processors operable with the one or more sensors, the status indicator in a first state in response to the first actuation event input (para. [0040]: “When a user delivers gesture input to the electronic module 101, the control circuit is configured to actuate the visible output 104 by selectively illuminating one or more of the lighted segments”);
detecting, with the one or more sensors, a second actuation event input while the status indicator is operating in the first state (e.g. para. [0040] & [0092]); and
in response to the detecting the second actuation event input, operating, by the one or more processors, the status indicator in a second state that is different from the first state (e.g. para. [0040] & [0092]: “For example, turning to FIG. 23, a wearable electronic device 2300 is shown operating in a first operational mode, as indicated by a light indicator 2304 disposed on the wearable electronic device 2300. The light indicator 2304 has a first state comprises of color, intensity, and other light characteristics. At FIG. 24, the user 2470 makes a first gesture 2701, thereby transforming the wearable electronic device 2300 to a second operational mode as indicated by the light indicator 2304, which is now a different size, color, and intensity”).

As per claim 3, claim 1 is incorporated and Dickinson discloses: the status indicator emitting red light when operating in the first state (para. [0040]: “…the control circuit may cause the visible output 104 to emit a predetermined color, such as green, on power up, and another predetermined color, such as red, on power down”).

As per claim 5, claim 3 is incorporated and Dickinson discloses: the status indicator emitting yellow light when operating in the second state (e.g. para. [0040] & [0058]).

As per claim 6, claim 5 is incorporated and Dickinson discloses: the method further comprising: detecting, with the one or more sensors, a third actuation event input while the status indicator is operating in the second state (e.g. para. [0092]; and
in response to the detecting the third actuation event input, operating, by the one or more processors, the status indicator in a third state that is different from either the In FIG. 25, in response to a different gesture 2501, the wearable electronic device 2300 is transformed to a third operational mode as indicated by the light indicator 2304, which is now a third size, color, and intensity”).

As per claim 7, claim 6 is incorporated and Dickinson discloses: the status indicator emitting green light when operating in the third state (e.g. para. [0040] & [0092]).

As per claim 8, claim 1 is incorporated and Dickinson discloses: the first actuation event input comprising a gesture input translating the electronic device back and forth in three-dimensional space (e.g. para. [0053] & [0092]).

As per claim 9, claim 8 is incorporated and Dickinson discloses: the gesture input translating the electronic device in a chopping motion in the three-dimensional space (e.g. para. [0053] & [0092]: an accelerometer/gyroscope can be used to determine the spatial rotation of the electronic device in three-dimensional space).

As per claim 12, claim 1 is incorporated and Dickinson discloses: wherein the first actuation event input and the second actuation event input are different (e.g. para. [0040], [0058] & [0092]).

Claims 14 and 16-18 are rejected for the same reasons as corresponding method claims 1, 3, 5, 8, and 12 above for having similar limitations and being similar in scope. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 2, 10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dickinson in view of Han et al. (U.S. Publication No. 2015/0074615; hereinafter “Han”).

As per claim 2, claim 1 is incorporated and Dickinson does not explicitly disclose: the first state and the second state identifying a status function indicating a status of an authorized user of the electronic device.
However, in the same field of electronic devices, Han discloses: a first state (e.g. para. [0669]: unlocking the screen of the device) and a second state (e.g. para. [0676]-[0678] & [0703]: the operation for controlling the individual icons in the screen) identifying a status function indicating a status of an authorized user of the electronic device (e.g. para. [0669] & [0703]: “If device 100 determines that fingerprint 2640 is one of the enrolled fingerprints (e.g., the user applying fingerprint 2640 has been successfully authenticated), then device 100 displays notification interface 2616 in full-access mode and device 100 transitions itself from locked mode to unlocked mode, as shown in FIG. 26H”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the method of Dickinson the known technique of the first state and the second state identifying a status function indicating a status of an authorized user of the electronic device, as taught by Han, in order to simply allow access to the electronic device only when an authorized user of the electronic device is identified.

As per claim 10, claim 1 is incorporated and Dickinson does not explicitly disclose: the first actuation event input comprising commencement of a calendar event in a calendaring application operable with the one or more processors.
However, in the same field of electronic devices, Han discloses: a first actuation event input comprising commencement of a calendar event in a calendaring application operable with the one or more processors (e.g. fig. 20D; para. [0543], [0571] & [0665]: calendar notification 2012-1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the method of Dickinson the known technique of the first actuation event input comprising commencement of a calendar event in a calendaring application operable with the one or more processors, as taught by Han, in order to simply allow the electronic device to cause the 

As per claim 13, claim 12 is incorporated and Dickinson does not explicitly disclose: wherein the first actuation event input comprises an incoming communication event and the second actuation event input comprises a calendar event in a calendaring application operable with the one or more processors.
However, in the same field of electronic devices, Han discloses: wherein a first actuation event input comprises an incoming communication event and a second actuation event input comprises a calendar event in a calendaring application operable with the one or more processors (e.g. fig. 20D; para. [0543], [0571] & [0665]: phone call notification 2012-2/email notification 2012-3, calendar notification 2012-1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the method of Dickinson the known technique of the first actuation event input comprising an incoming communication event and the second actuation event input comprising a calendar event in a calendaring application operable with the one or more processors, as taught by Han, in order to simply allow the electronic device to cause the presentation of a status indicator output in response to receiving a communication such as an email or a phone call and an event scheduled in a calendaring application.

Claim 15 is rejected for the same reasons as corresponding method claim 2 above for having similar limitations and being similar in scope.
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dickinson in view of Prest et al. (U.S. Publication No. 2020/0057525; hereinafter “Prest”).

 As per claim 4, claim 3 is incorporated and Dickinson discloses: the status indicator causing an emission of light from a first lighted segment and a second lighted segment of a pre-formed display assembly spanning a major face and at least two minor faces of a device housing of the electronic device when operating in the first state (e.g. figs. 12-17; para. [0086]-[0087]).
Dickinson does not explicitly disclose the status indicator causing an emission of light from a first arched bridging member and a second arched bridging member of a pre-formed display assembly spanning a major face of the electronic device.
However, in the same field of electronic devices with glass enclosures, Prest discloses: the status indicator causing an emission of light from a first arched bridging member and a second arched bridging member of a pre-formed display assembly spanning a major face and at least two minor faces of a device housing of the electronic device (Prest, fig. 2; para. [0103]: “FIG. 2 illustrates how light (e.g., corresponding to images produced by the display 216) may be emitted and visible through multiple sides and portions of the enclosure 201. For example, arrows 202 indicate light and/or images being displayed through the major sides of the enclosure 201, while arrows 204 indicate light and/or images being displayed through peripheral sides of the enclosure 201. Further, light and/or images may be displayed through corner or transition regions between the major and peripheral sides of the enclosure 201, as shown by arrows 206”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the method of Dickinson the known technique of the status indicator causing an emission of light from a first arched bridging member and a second arched bridging member of a pre-formed display assembly spanning a major face and at least two minor faces of a device housing of the electronic device, as taught by Prest, in order to simply allow the electronic device to display the status indicator through various surfaces of the device based on different operation states of the electronic device (Prest, e.g. para. [0123] & [0289]).

As per claim 11, claim 1 is incorporated and Dickinson discloses: the first actuation event input comprising compression of a cover layer of a pre-formed display assembly spanning a major face toward the device housing (e.g. para. [0040] & [0062]).
Dickinson does not explicitly disclose the first actuation event input comprising compression of one or both of a first arched bridging member and a second arched bridging member of a pre-formed display assembly spanning a major face and at least two minor faces of a device housing of the electronic device toward the device housing.
However, in the same field of electronic devices with glass enclosures, Prest discloses: the first actuation event input comprising compression of one or both of a first arched bridging member and a second arched bridging member of a pre-formed display assembly spanning a major face and at least two minor faces of a device housing of the electronic device toward the device housing (Prest, e.g. fig. 2; para. [0110]-[0111], …the touch sensors 303 may be configured to detect touch inputs applied to one or both of the major sides and one, two, three, or four of the peripheral sides of an electronic device (e.g., the device 100). The touch sensors 303 may operate in conjunction with the force sensors 305 to generate signals or data in response to touch inputs”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the method of Dickinson the known technique of the first actuation event input comprising compression of one or both of a first arched bridging member and a second arched bridging member of a pre-formed display assembly spanning a major face and at least two minor faces of a device housing of the electronic device toward the device housing, as taught by Prest, in order to simply allow the electronic device to facilitate the detection of touch and/or force inputs through the major sides and the peripheral sides of the device enclosure (Prest, e.g. para. [0257] & [0274]).

	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dickinson in view of Prest, and further in view of Han.

As per claim 19, Dickinson discloses a method in an electronic device (e.g. fig. 1: an electronic device 100), the method comprising: 
detecting, with one or more sensors of the electronic device (e.g. para. [0033]: “When a user interacts with the input system, be it a touch-sensitive surface, an infrared sensor configured to detect gesture input, or a photographic sensor configured to detect gesture input, the control circuit can be configured to selectively actuate one or more of the segmented lights such that the light ring glows or illuminates, thereby providing visible feedback”), a major axis of the electronic device moving in a chopping motion in three-dimensional space (e.g. para. [0053] & [0092]: an accelerometer/gyroscope can be used to determine the spatial rotation of the electronic device in three-dimensional space);
causing, by one or more processors operable with the one or more sensors, a status indicator to operate in a first state (para. [0040]: “When a user delivers gesture input to the electronic module 101, the control circuit is configured to actuate the visible output 104 by selectively illuminating one or more of the lighted segments”);
detecting, by the one or more sensors, the electronic device again moving in another chopping motion in the three-dimensional space while the status indicator is operating in the first state (e.g. para. [0053] & [0092]); and
in response to the one or more sensors detecting the electronic device again moving in the another chopping motion in the three-dimensional space, causing, by the one or more processors, the status indicator to operate in a second state (e.g. para. [0040] & [0092]: “For example, turning to FIG. 23, a wearable electronic device 2300 is shown operating in a first operational mode, as indicated by a light indicator 2304 disposed on the wearable electronic device 2300. The light indicator 2304 has a first state comprises of color, intensity, and other light characteristics. At FIG. 24, the user 2470 makes a first gesture 2701, thereby transforming the wearable electronic device 2300 to a second operational mode as indicated by the light indicator 2304, which is now a different size, color, and intensity”).
Dickinson does not explicitly disclose wherein the first state indicates a user of the electronic device is busy and the second state indicates the user of the electronic device is free.
However, in the same field of electronic devices, Prest discloses: wherein the first state indicates a user of the electronic device is busy and the second state indicates the user of the electronic device is free (e.g. para. [0100]: the device status identifier may change based on the changing status of the device; For example, the “on call” [i.e., busy] device status identifier 122 shown in FIG. 1B may change to an “available” status indicator upon termination of a voice call; also see para. [0125] & [0289]: different colors may be displayed from different regions of the device based on different operational states of the device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the method of Dickinson the known technique of the first state indicating a user of the electronic device is busy and the second state indicating the user of the electronic device is free, as taught by Prest, in order to simply allow the electronic device to signal the device’s/user's availability based on the changing status of the device.
Dickinson in view of Prest does not explicitly disclose an authorized user of the electronic device.
However, in the same field of electronic devices, Han discloses: wherein the first state (e.g. para. [0669]: unlocking the screen of the device) and the second state the operation for controlling the individual icons in the screen) indicates a status of an authorized user of the electronic device (e.g. para. [0669] & [0703]: “If device 100 determines that fingerprint 2640 is one of the enrolled fingerprints (e.g., the user applying fingerprint 2640 has been successfully authenticated), then device 100 displays notification interface 2616 in full-access mode and device 100 transitions itself from locked mode to unlocked mode, as shown in FIG. 26H”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the method of Dickinson in view of Prest the known technique of the first state and the second state indicating a status of an authorized user of the electronic device, as taught by Han, in order to simply allow access to the electronic device only when an authorized user of the electronic device is identified.

As per claim 20, claim 19 is incorporated and Dickinson discloses: wherein the first state comprises an emission of red light by one or both of a first lighted segment and a second lighted segment of a pre-formed display assembly comprising a unitary pre-formed glass fascia spanning at least three sides of the electronic device, and the second state comprises an emission of green light by the one or both of the first and the second lighted segments (e.g. figs. 12-17; para. [0086]-[0087] & [0092]).
Dickinson does not explicitly disclose: wherein the first state comprises an emission of red light by one or both of a first arched bridging member and a second arched bridging member of a pre-formed display assembly comprising a unitary pre-formed glass fascia spanning at least three sides of the electronic device, and the 
However, Prest discloses: wherein the first state comprises an emission of red light by one or both of a first arched bridging member and a second arched bridging member of a pre-formed display assembly comprising a unitary pre-formed glass fascia spanning at least three sides of the electronic device, and the second state comprises an emission of green light by the one or both of the first arched bridging member and the second arched bridging member (Prest, fig. 2; para. [0103]-[0104]: “FIG. 2 illustrates how light (e.g., corresponding to images produced by the display 216) may be emitted and visible through multiple sides and portions of the enclosure 201. For example, arrows 202 indicate light and/or images being displayed through the major sides of the enclosure 201, while arrows 204 indicate light and/or images being displayed through peripheral sides of the enclosure 201. Further, light and/or images may be displayed through corner or transition regions between the major and peripheral sides of the enclosure 201, as shown by arrows 206”; para. [0100], [0125] & [0289]: different colors may be displayed from different regions of the device based on different operational states of the device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the method of Dickinson the known technique of the first state comprising an emission of red light by one or both of a first arched bridging member and a second arched bridging member of a pre-formed display assembly comprising a unitary pre-formed glass fascia spanning at least three .
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Pane et al. (U.S. Publication No. 2014/0153405) discloses the user's presence status information is sent to a headset; the presence status (e.g. available/busy) is used to determine which color (e.g. red, green, yellow) is displayed on the indicator (e.g. see para. [0043]-[0045]);
Jorasch et al. (U.S. Publication No. 2021/0374391) discloses a headset could change its colors to indicate to others the user’s current status (such as “busy”, “available to talk”, “do not interrupt”, etc.) (e.g. see para. [1931]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536). The examiner can normally be reached Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov